Citation Nr: 1518503	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  08-17 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a back disability with right lower extremity radiculopathy.

2.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to November 1970.  He had service in the Republic of Vietnam, for which he was awarded a Combat Infantryman Badge and a Bronze Star medal.

These matters are before the Board of Veterans' Appeals (the Board) on appeal from December 2006 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a videoconference hearing before the undersigned Veterans' Law Judge (VLJ) in October 2014.  A transcript of the hearing has been associated with the electronic claims file.

Regarding the TDIU claim, the Veteran filed a Notice of Disagreement in April 2011, and the AOJ issued a Statement of the Case in November 2013.  No timely VA Form 9 is of record, however the electronic Veterans Appeals Control and Locator System (VACOLS) indicates one was received in December 2013.  Additionally, in an April 2015 statement, the Veteran's representative indicated the Veteran wished to proceed with his TDIU appeal.  As VACOLS shows the Veteran submitted a timely VA Form 9, the Board accepts the appealed issue and has jurisdiction over it.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that the a timely Form 9 is not a jurisdictional bar to the Board's appellate review).

The Board notes that that at the Veteran's hearing, his representative stated that he was affiliated with the American Legion.  However, a VA Form 21-22, dated in February 2013 and not of record at the time of the hearing, indicated the Veteran had elected Florida Department of Veterans Affairs as his representative.  Nevertheless, the Board notes that the representative at the hearing is also affiliated with the Florida Department of Veteran's Affairs.  Thus, any error in the Veteran's representative being properly identified at the time of the hearing was not prejudicial. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

This case was before the Board in June 2011 and June 2014, when it was remanded for additional development.  Unfortunately, for the reasons discussed below, there has not been substantial compliance with the June 2011 remand directives, and the case must be remanded.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The development actions requested in the Board's June 2011 remand were not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the additional development specified in the Board's June 2011 remand must be conducted prior to adjudication.

In its June 2011 remand, the Board directed the AOJ to obtain an addendum opinion from the December 2009 VA examiner.  The examiner was asked to opine whether it was at least as likely as not that the Veteran's back disorder was related to his combat service in Vietnam, and whether it was at least as likely as not that any current nerve damage of the right lower extremity was etiologically related to the Veteran's combat service as opposed to some other factor or factors.  

The Board finds that the July 2011 VA examination report is not compliant with the June 2011 remand directives and is therefore inadequate for rating purposes.  First, the examiner failed to address the nerve damage in the Veteran's right lower extremity, as directed in the June 2011 remand.  With respect to the orthopedic back disability, the examiner concluded that it was less likely than not that the Veteran's back disability was related to his combat service.  In support of her conclusion, the examiner relied primarily on the absence of medical records or testimonies of others showing that the Veteran had back pain from 1970 to 2002, and wrote that she could not document that his condition began prior to 2002.  The Board finds the opinion to be incomplete and conclusory in nature, in that it does not specifically address whether the Veteran's current back disability with right lower extremity radiculopathy is etiologically related to his combat service.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (finding that an examination report is adequate where it describes the disability in sufficient detail so the Board can make a fully informed evaluation of the disability).

The Board notes that the AOJ complied with the directive to obtain outstanding records from VA medical centers in Wilmington, Delaware, Oakland Park, Florida, and West Orange, New Jersey.

With respect to the TDIU claim, the Veteran has asserted that he is unemployable due to his back disability and his PTSD.  See January 23, 2012 Statement.  Thus, the Board must defer adjudication of the Veteran's claim for entitlement to TDIU, pending resolution of the inextricably intertwined back disability with right lower extremity radiculopathy claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (stating that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran provide or authorize the release of any medical records related to his back and radiculopathy disabilities that are not already of record.  After obtaining authorization from the Veteran, request copies of any outstanding treatment records from any treatment provider identified by the Veteran, as well as any outstanding VA treatment records.  If VA is unable to obtain such records, the Veteran should be accorded the opportunity to furnish such records directly to VA.

2.  After completing the above, schedule the Veteran for a VA examination with an appropriate clinician to determine the nature and etiology of any current back and nerve disability.  Any indicated tests should be accomplished.  The examiner should review the claims file prior to examination, to include any newly associated records obtained as a result of this remand.  Then, the examiner should opine on the following:

Whether it is at least as likely as not (a probability of 50 percent or greater) that any diagnosed back disability with radiculopathy began in or is related to active military service, including the Veteran's reported combat experience.

The term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

In reaching the requested opinions, the examiner's attention is directed to the December 2009 VA examination report, the lay statements of the Veteran and his service buddies, his August 2010 and October 2014 testimony, and the Sun Sentinel newspaper article dated in February 2011.  During the hearings, the Veteran testified that he had episodes of back pain since he was discharged from the military.  Any opinions rendered should be accompanied by supporting rationale.  

3.  Thereafter, schedule the Veteran for a VA examination(s) with an appropriate examiner to determine the severity of his service-connected PTSD.

The examiner should describe in detail the status of the Veteran's service-connected PTSD, to include specific discussion of the disability's effects on the Veteran's functional impairment as they may relate to his ability to function and perform tasks in a work setting.

4.  Ensure completion of the foregoing and any other development deemed necessary, then readjudicate the Veteran's claims.  If any claim remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



